Citation Nr: 1101231	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
condition (previously claimed as a neck injury).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral leg 
pain.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability with bilateral lower extremity radiculoathy.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral hip 
condition.

5.  Whether new and material evidence has been received to reopen 
a claim of   entitlement to service connection for a head injury.  

6.  Entitlement to service connection for scoliosis.
7.  Entitlement to service connection for bilateral knee pain, 
claimed as secondary to head trauma. 

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).   

9.  Entitlement to service connection for pinched nerve, lower 
back, claimed as secondary to head trauma.

10.  Entitlement to service connection for bilateral feet and toe 
dysfunction.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel









INTRODUCTION

The Veteran had active duty service from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Below the Board reopens the claims of entitlement to service 
connection for a cervical spine condition, service connection for 
bilateral leg pain, service connection for a head injury, service 
connection for a lumbar spine condition with radiculopathy and 
service connection for a bilateral hip condition.   The appeal is  
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied entitlement 
to service connection for a neck and back injury.

2.  An unappealed April 2002 rating decision denied entitlement 
to service connection for neck, back, right arm, leg and 
bilateral hip conditions.

3.  An unappealed September 2006 rating decision denied 
entitlement to service connection for cervical spine degenerative 
changes.  

4.  In October 2007, the Veteran sought to reopen the claims of 
entitlement to service connection for a cervical spine 
disability, service connection for a lumbar spine disability with 
radiculopathy, service connection for a head injury and service 
connection for a bilateral hip disability.
5.  The evidence received since the prior final rating decisions 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claims.


CONCLUSIONS OF LAW
1.  The April 1999 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).    
2.  The April 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.   New and material evidence has been received to reopen the 
claims of entitlement to service connection for a cervical spine 
disability, service connection for lumbar spine disability with 
radiculopathy, service connection for bilateral leg pain, service 
connection for a head injury and service connection for a 
bilateral hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when 
a claimant seeks to reopen a previously denied claim.  In Kent v. 
Nicholson, 20 Vet. App. 1, the Court held that VA must examine 
the basis for a denial of a previously disallowed claim and 
provide the appellant with notice of the evidence of service 
connection found lacking in the previous denial.  Kent at 9-10.

An October 2007 letter provided the Veteran with notice of the 
evidence required to substantiate his claims for service 
connection.  The letter advised the Veteran of the requirement of 
new and material evidence to reopen the previously denied service 
connection claims and explained the basis of the denial of the 
previously denied claims.  The October 2007 letter explained what 
information and evidence VA would attempt to obtain on the 
Veteran's behalf.  The letter included notice of how VA 
determines  disability ratings and effective dates.  The VCAA 
notice satisfied the timing requirements set forth in Pelegrini, 
as it was provided prior to the rating decision on appeal.

For the reasons discussed above, the Board finds that VA has 
fulfilled the requirements of the duty to notify under the VCAA.

II.  Analysis of Claims

An April 1999 rating decision denied the Veteran's claim of 
entitlement to service connection for a neck and back injury.  
The RO found that there was no evidence of an orthopedic 
disability or treatment for an orthopedic condition in service.  
The evidence of record at the time of the rating decision 
included a report of the Veteran's separation examination dated 
in February 1955.  

An April 1999 letter advised the Veteran of the rating decision 
and his appellate rights with regard to the decision.  The 
Veteran did not submit a timely notice of disagreement, and the 
April 1999 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

In November 2001, the Veteran sought to reopen the claims for 
service connection for a neck and back condition.  In an April 
2002 rating decision, the RO denied entitlement to service 
connection for neck, back, right arm, leg and bilateral hip 
conditions.  The RO determined that there was no evidence of 
continuity of symptoms since service.  The RO also found that 
there was no evidence of a diagnosis of a hip condition.  The 
evidence of record at the time of the April 2002 rating decision 
included VA medical records, treatment records from the Vet 
Center and records and statements from Dr. R. Reyna, M.D.

An April 2002 letter advised the Veteran of the rating decision 
and explained his appellate rights with respect to the decision.  
The Veteran did not submit a timely notice of disagreement, and 
the April 2002 rating decision became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

In August 2007, the Veteran sought to reopen his claims.  A claim 
that is subject to a prior denial may be reopened if new and 
material evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de novo 
basis, with consideration given to all the evidence of record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial and must raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of the 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence received since the prior final denial includes a 
report of a VA examination dated in October 2007 and written 
statements submitted by the Veteran.

The October 2007 VA examination was for hearing loss and is not 
pertinent to the claims currently before the Board.  VA treatment 
records reflect current complaints of persistent chronic back 
pain, which the Veteran reportedly attributed to an injury in 
service.  The Veteran's statements reflect his contention that he 
was hit by a falling 65 pound duffle bag while traveling on a 
train during service in 1953 and subsequently received treatment 
from a medic. 

The Board finds that the evidence received since the prior final 
denial of service connection is both new and material.  The RO 
previously denied the claims due to a lack of evidence of an 
orthopedic condition in service and a lack of continuity of 
symptomatology since service.  The Veteran's statements 
describing being hit in the head and receiving treatment are 
material, as they relate to the basis of the prior denials of his 
service connection claims.  The Board notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge, such as being hit in the head 
with a duffel bag and receiving treatment for back pain.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Having determined that new and material evidence has been 
received, the Board may consider the claims on the merits.

ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a cervical spine condition, 
bilateral leg pain,  head injury, lumbar spine disability with 
bilateral lower extremity radiculopathy, and service connection 
for a bilateral hip condition are reopened.  To that extent only, 
the claims are allowed.  


REMAND

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted above, the Veteran contends that the claimed 
disabilities are causally related to an incident in service in 
which a duffel bag fell and hit him on the head.  Given the 
Veteran's competent testimony of an in-service injury and the VA 
records which document current treatment for chronic low back 
pain, the Board finds that a VA examination is necessary to 
decide the Veteran's claims.   

It is noted that the claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is inextricably 
intertwined with the Veteran's service connection claims.  The 
Court has held that when a determination on one issue could have 
a significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, adjudication of the Veteran's TDIU claim 
will be deferred pending appropriate development, as discussed 
below.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
by a physician with appropriate expertise to 
provide a medical opinion regarding the 
claimed disabilities.  The claims file should 
be provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that the 
claims file was reviewed.

2.  The examiner should perform any necessary 
tests and/or studies required to diagnose the 
claimed disabilities.  The examiner should:

a.  Diagnose any current disorder of the 
cervical spine.    The examiner should 
state whether a cervical spine disorder is 
at least as likely as not (50 percent or 
greater likelihood)  related to service.  
The examiner should address whether any 
such disability is related to getting hit 
in the head with a 65 pound duffel bag 
during service in 1953.  

Please note that, for purposes of the 
examination, although not documented in 
the records, the Veteran's account of 
being hit by a duffel bag is accepted as 
competent and true. 

The examiner should provide a detailed 
rationale for the opinion.   

b.  Diagnose any disorder manifested by 
bilateral leg pain, to include 
radiculopathy .  The examiner should 
address whether any such disability is at 
least as likely as not related to service, 
including the incident in which the 
Veteran was hit in the head with a duffel 
bag.  The examiner should provide a 
detailed rationale for the opinion.     

c.  Diagnose any head injury and state 
whether such disability is at least as 
likely as not related to service, 
including the incident in which the 
Veteran was hit in the head with a duffel 
bag.  The examiner should provide a 
detailed rationale for the opinion.   

d.  State whether scoliosis is present.  
If scoliosis is present, is it at least as 
likely as not related to service, 
including the incident in which the 
Veteran was in the head with a duffel bag?  
The examiner should provide a detailed 
rationale for the opinion.  

e.  Diagnose any bilateral knee disability 
and state whether such disability is at 
least as likely as not related to service, 
including the incident in which the 
Veteran was hit in the head with a duffel 
bag.  The examiner should provide a 
detailed rationale for the opinion.  

f.  State whether a pinched nerve, low 
back, if present is at least as likely as 
not related service, including the 
incident in which the Veteran was hit in 
the head with a duffel bag.  The examiner 
should provide a detailed rationale for 
the opinion.   

g.  Diagnose any current disability of the 
bilateral feet and toes and state whether 
such disability is at least as likely as 
not related service, including the 
incident in which the Veteran was hit in 
the head with a duffel bag.  The examiner 
should provide a detailed rationale for 
the opinion.  

3.  Following the completion of the requested 
actions, the AMC/RO should readjudicate the 
claims on appeal.  If the claims remain 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC) and afforded an applicable 
opportunity to respond.  The case should then 
be returned to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


